Dear Mr. Diez:
You have requested the opinion of this office concerning the following questions:
      (1)    If the parents of an elementary student demand that that student be held back one year, although the student has sufficient grades required to be advanced to the next grade, does the School Board have to comply with that demand?
      (2)    May a School Board permit students to be held back a grade, if the student's parents feel that the student is not mature enough to advance?
LSA-R.S. 17:81 sets forth the powers and duties of parish and city school boards.  Under this statutory provision, school boards are authorized to make rules and regulations for their own government, not inconsistent with the law or with the regulations of the State Board of Elementary and Secondary Education, as they deem proper.  Thus, school boards may adopt rules and regulations on the matter in question not inconsistent with state laws or BESE regulations.
Further, the legislature has provided in LSA-R.S. 17:24.4
for a competency based education program to be implemented within local school systems statewide, in accordance with adopted school board policy under LSA-R.S. 17:24.4G(3). LSA-R.S. 17:24.4G further provides, in pertinent part:
      (1)    Each city and parish school board shall appoint a committee which shall be representative of the parents of the school district under the authority of such school board.  Such committees shall participate and have input in the development of the pupil progression plans provided for in this Section. No later than July 1, 1990, each parish or city school board shall have developed and shall submit to the State Department of Education for approval by the State Board of Elementary and Secondary Education a pupil progression plan which shall be based upon student performance on a criterion-referenced test based on grade-appropriate skills as defined by the state curriculum.
* * *
      (4)    Based upon the local school board policy, which shall be developed with the participation  and input of the committee provided for in Subsection G, each teacher shall, on an individualized basis, determine promotion or placement of each student.  Each local school board may review promotion and placement decisions in order to insure compliance with the established policy.  Review may be initiated  by the local board, superintendent, or parent or guardian.  Those students who fail to meet required proficiency levels on the state administered criterion-referenced test of the Louisiana Educational Assessment Program shall receive education programs designed to accelerate progress that comply with regulations adopted by the State Board of Elementary and Secondary Education.
Thus, under LSA-R.S. 17:24.4G(4) it would appear that parents, or guardians, may initiate review of promotion and placement decisions made by the teacher making those decisions. However, this does not give parents the right to demand that their child be held back one year due to performance or maturity level.  The right to public school attendance is not an unqualified right and parents must comply with a school board's policy as to the administration of the schools within its jurisdiction.
Apart from LSA-R.S. 17:24.4, a school board may adopt rules and regulations permitting parents, or guardians, to request that their child be held back in certain circumstances as long as such regulations are reasonable and applied fairly to all students.  Any policy concerning this matter should be consistent with all BESE regulations and any pupil progression policy already in place pursuant to LSA-R.S. 17:24.4.
I hope that the foregoing is of assistance to you.  If you require any further information, please feel free to contact this office.
Yours very truly,
                                RICHARD P. IEYOUB Attorney General
                                BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0350p